Citation Nr: 1521457	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  09-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for dizziness.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issue of entitlement to service connection for dizziness is addressed in the remand portion of the decision below and is remanded to the RO.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The Veteran's cervical spine degenerative disc disease with spondylosis and neuroforaminal narrowing is not shown to be related to his active military service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's above-captioned claim, the RO's April 2007 letter advised the Veteran of the requisite notice requirements.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided a VA examination in November 2011.  The examiner reviewed the relevant evidence of record, considered the Veteran's statements, administered a thorough clinical evaluation, and rendered an opinion that addresses all of the salient questions presented by the Veteran's service connection claim.  As such, the Board finds that the Veteran has been provided an adequate VA examination for purposes of adjudicating his service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

The Veteran seeks service connection for a cervical spine disability, which he asserts was caused by lifting missiles weighing about 300 pounds and loading them onto aircraft during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence of record contains a current diagnosis of cervical spine degenerative disc disease with spondylosis and neuroforaminal narrowing.  See Degmetich v. Brown, 104 F.3d 1327, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service event or injury, the Veteran asserts that he started experiencing intermittent back and neck pain during service, which he attributes to lifting missiles and loading them onto aircraft.  The Veteran's statements are competent evidence of an in-service injury and/or experiencing neck pain during service, as they relate to matters within the realm of his personal knowledge and the presence of observable symptoms, such as pain.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation).  Service treatment records show that in June 1964, the Veteran reported occasional neck and back pain after he was struck from behind in a motor vehicle accident a week earlier.  The Veteran reported pain in left side of his neck with movement and slight tenderness, with no limitation of motion.  Four days later, the Veteran reported occasional neck pain with pain running down his back.  A July 1964 service treatment record shows that the Veteran reported pain near the left paravertebral muscles medial to the scapula.  The treatment provider prescribed heat and Robaxin.  Based on the foregoing, the Board finds that the Veteran's assertions are also credible evidence of an in-service event or injury.

With respect to the nexus or connection between the Veteran's in-service neck pain and his current cervical spine degenerative disc disease with spondylosis and neuroforaminal narrowing, the evidence of record includes the Veteran's own statements and an etiological opinion from a VA examiner.

As noted above, the Veteran's testimony that he continuously experienced neck pain since service is competent evidence as to the presence of observable symptoms.  See Layno, 6 Vet. App. at 469-70.  However, the Board must also ascertain whether these statements are credible.  Id. at 469; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

During a January 2015 hearing before the Board, the Veteran testified he first noticed some pain in his back and neck during service.  He stated that "it wasn't anything, a big issue with me, I just kind of lived with it."  The Veteran indicated that after service, he noticed problems with his neck "off and on," but he never complained about it or sought treatment for it.  He later testified that he believed he first mentioned his back pain to a private physician in the 1980's and again to a chiropractor sometime in the 1990's.  However, the Veteran stated that he could not remember the names of the treatment providers and did not think he could obtain treatment records from them.  

After the three reports of neck pain in June 1964 and July 1964, the Veteran's service treatment records show no additional complaints of or treatment for neck pain.  A February 1966 physical examination indicates that the Veteran's spine was normal upon discharge.  The record is silent for complaints of or treatment for neck pain from the time of the Veteran's discharge in February 1966 until the Veteran filed a service connection claim in March 2007, over forty years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection); see also 38 C.F.R. § 3.303(b).

To the extent that the Veteran asserts that his current cervical spine disability had its onset years after service, but is nevertheless related to in-service events, the Board finds that opining on the origin of spinal disabilities, where the onset of symptoms occurs many years after service with potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record does not demonstrate the Veteran has any specialized education, training, or experience in diagnosing or determining the etiology of neck disabilities.  Thus, the Board finds that the Veteran's testimony is not competent evidence of a nexus between in-service events and his current cervical spine degenerative disc disease with spondylosis and neuroforaminal narrowing.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).   

During a November 2011 VA examination, the Veteran reported symptoms of cervical spine stiffness, fatigue, decreased motion, and moderate pain.  The Veteran indicated that he first noticed pain in his neck around the time of his discharge from active duty in 1966.  He denied experiencing a particular injury or trauma to his neck.  He stated that he did not experience any overall functional impairment as a result of his neck pain and was not receiving treatment for the condition.  A physical examination revealed objective evidence of painful motion, but no radicular pain.  X-rays revealed no loss of vertebral body height; generalized osteopenia; spondylosis at C3-C7, with moderate disc degeneration at C3-C4, C5-C6, and C6-C7; marked disc degeneration at C4-C5; and neuroforaminal narrowing.  The diagnosis was degenerative disc disease with spondylosis and neuroforaminal narrowing of the cervical spine.  The examiner opined that the Veteran's current cervical spine disability was not related to service.  In support of this opinion, the examiner provided the following rationale:  

On review of medical records, the [V]eteran was evaluated for pre-induction at the AFES in Los Angeles on September 1, 1961.  The veteran was found to have birth marks on the right knee and lumbar area.  The veteran wears glasses.  He had a history of dizziness three years ago and history of cough with bad cold, occasional
painful feet with prolonged standing, [a] history of rectal surgery a year prior to enlistment[,] and [a] history of nervousness due to his eye.  Otherwise the [V]eteran's physical examination was essentially normal and the [V]eteran was qualified for enlistment.

. . .

On June 22, 1964[,] the [V]eteran was seen at the U.S. Naval Air Station in Miramar.  The [V]eteran had a history of a motor vehicle accident one week prior to [the] consult[ation] and was rear-ended.  The veteran was now having trouble with his back and occasional neck pain on the left side.  Examination showed slight tenderness of the paravertebral muscle.  The [V]eteran was given meprobamate four times a day.  On follow up on June 26, 1964[,] the [V]eteran continued to have stiffness and started on Robaxin four times a day.

On February 1, 1966[,] the [V]eteran was again evaluated.  This time he was seen for release from active duty or retirement at the U.S. Naval Air Station in Miramar, California.  Examination was essentially normal except for defective visual acuity.  No other medical records were available until February 13, 2008.  The [V]eteran was seen and evaluated by Dr. [G. P.], orthopaedic surgeon.  [His] chief complaint included low back pain [and] cervical spine and back stiffness.  History stated that while in the military the [V]eteran did a lot of heavy lifting, carrying, pushing, and reaching.  The veteran developed discomfort which became worse and significant

Based on medical records reviewed and the [V]eteran's advance age of 73 years, the [V]eteran's current degenerative dis[c] disease with spondylosis and neuroforaminal narrowing of the cervical spine is not associated with his military service.  As noted in medical records[,] the [V]eteran was involved in a vehicular accident on June 22, 1964.  He was seen a week later and was having trouble with his back and occasional neck pain on his left side[,] which was treated initially with meprobamate and then Robaxin.  There were no further evaluations found or done after this evaluation to determine any chronic or lingering neck problem. Upon discharge on February 1, 1966[,] examination was essentially normal except for defective vision.  There are no medical records available between 1966 and 2008 when the [V]eteran was seen by Dr. [G. P.] for low back and neck pain.  The [V]eteran's x-ray findings showed degenerative changes which is, or at least as likely as not, consistent with his age of 73.  There are no medical histories to determine if the [V]eteran had a lingering medical condition, particularly for his cervical spine, that continued after his military service that can be associated with his original accident in 1964.

Therefore, again, based on medical records reviewed[,] the [V]eteran's current degenerative changes of the cervical spine with degenerative dis[c] disease and spondylosis is not associated with his motor vehicle accident where he was rear-ended in 1964.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no evidence of record linking the cervical spine disability to the Veteran's active duty beyond the Veteran's own assertions, which, as found above, are not probative evidence as to the etiology of a current cervical spine disability.  The Board finds that the November 2011 VA examiner's opinion is probative, as the examiner offered a clear conclusion regarding the etiology of the Veteran's current cervical spine disability with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Thus, the only probative etiological opinion of record is the November 2011 VA examiner's opinion, which is negative to the Veteran's claim.  

Accordingly, service connection for a cervical spine disability is not warranted as the most probative evidence shows that the Veteran's current degenerative disc disease with spondylosis and neuroforaminal narrowing is not related to his active service.   In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

 
ORDER

Service connection for a cervical spine disorder is denied.


REMAND

In March 2007, the Veteran submitted a claim of entitlement to service connection for dizziness, which was denied in a December 2007 rating decision.  At the time of the December 2007 rating decision, the Veteran's treatment records did not show complaints of, treatment for, or diagnoses related to symptoms of dizziness.  Therefore, the Veteran was not provided a VA examination pursuant to his service connection claim for dizziness.  

In August 2012, service connection was granted for bilateral hearing.  During a January 2015 hearing before the Board, the Veteran testified that although he never reported it to a doctor, he first noticed symptoms of dizziness around the same time that he started experiencing hearing loss.  Thus, the Veteran asserts that his dizziness is secondary to his service-connected hearing loss.  

Generally, a VA examination is necessary prior to final adjudication of a claim when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran's testimony is competent evidence as to the presence of observable symptoms, such as feeling dizzy.  See Layno, 6 Vet. App. at 469-70; see also Charles, 16 Vet. App. at 374.  Thus, the record contains evidence of recurring symptoms of a disability.  Additionally, as service connection for bilateral hearing loss has been granted.  Because the Veteran testified that he first noticed symptoms of dizziness and hearing loss around the same time, there is at least an indication that the Veteran's dizziness may be secondary to his service-connected hearing loss.  Finally, there is no medical evidence of record addressing the etiology of the Veteran's dizziness and whether it is related to his service-connected hearing loss.  Thus, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine whether the Veteran's dizziness is related to his military service, to include as secondary to the Veteran's service-connected bilateral hearing loss.  The evidence of record, in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide a diagnosis for any disability found related to the Veteran's symptoms of dizziness.  If a diagnosis pertaining to the Veteran's symptoms of dizziness is rendered, the examiner must provide an opinion as to: (a) whether the diagnosed disability was incurred in, due to, or aggravated by the Veteran's active duty, and (b) whether the diagnosed disability is due to or aggravated by the Veteran's service-connected bilateral hearing loss.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for dizziness must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  This claim has been advanced on the Board's docket.  Therefore, expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


